Case 1:17-cv-01789-DLC Document 443-1 Filed 09/27/19 Page 1 of 4




                     Exhibit A
        Case
        Case1:17-cv-01789-DLC
             1:17-cv-01789-DLC Document
                               Document417-3
                                        443-1 Filed
                                              Filed09/13/19
                                                    09/27/19 Page
                                                             Page22of
                                                                   of11
                                                                      4



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
________________________________________________
                                                 :
SECURITIES AND EXCHANGE                          :
COMMISSION,                                      :
                                                 :
            Plaintiff,                           :
                                                 :
                          v.                     : Case No. 17-CV-1789(DLC)
                                                 :
LEK SECURITIES CORPORATION,                      :
SAMUEL LEK, VALI MANAGEMENT                      :
PARTNERS dba AVALON FA LTD,                      :
NATHAN FAYYER, and SERGEY PUSTELNIK,             :
                                                 :
            Defendants.                          :
________________________________________________:

  DEFENDANTS NATHAN FAYYER’S AND AVALON FA LTD’S RESPONSES AND
      OBJECTIONS TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

        Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendants Nathan Fayyer

and Avalon FA LTD (“Defendants”) hereby object and respond to the First Set of Interrogatories

from plaintiff Securities and Exchange Commission (“SEC”).

                                        GENERAL OBJECTIONS

        In addition to any specific objections set forth in response to specific Interrogatories,

Defendants hereby lodge the following general objections to the Interrogatories, which are

incorporated into each of the individual responses set forth below and have the same force and

effect as if fully set forth therein.

        A.      By responding to these Interrogatories, Defendants do not concede the materiality

or relevance of the subject to which they refer. Defendants’ responses are made expressly

subject to, and without waiving or intending to waive, any questions or objections as to the

breadth, burdensomeness, competency, relevancy, materiality, privilege, or admissibility as
        Case
        Case1:17-cv-01789-DLC
             1:17-cv-01789-DLC Document
                               Document417-3
                                        443-1 Filed
                                              Filed09/13/19
                                                    09/27/19 Page
                                                             Page53of
                                                                   of11
                                                                      4



        3.     With respect to Your Sixth Affirmative Defense (alleged ratification, waiver and

estoppel), explain the basis for the defense, identify all facts and documents that support the

defense, identify each person upon whose testimony You expect to rely to support such defense,

and summarize the facts known to each such person that support the defense.

        Response: Defendants object to this interrogatory because the referenced Affirmative

Defense has been dismissed by Order of the Court.

        4.     With respect to Your Seventh Affirmative Defense (alleged unclean hands),

explain the basis for the defense, identify all facts and documents that support the defense,

identify each person upon whose testimony You expect to rely to support such defense, and

summarize the facts known to each such person that support the defense.

        Response: Defendants object to this interrogatory because the referenced Affirmative

Defense has been dismissed by Order of the Court.

        5.     With regard to any allegations in the Complaint that you acted with scienter or

negligence, state whether you contend that you may avoid such allegations on the grounds that

you relied on any attorney, other professional, or process, and if so, identify the attorney, other

professional, or process that you relied on, explain in detail precisely what you relied upon,

identify and explain all of the communications, facts and circumstances concerning your

reliance, and identify all documents reflecting or concerning whatever you relied upon.

        Response: Defendants object to this interrogatory as compound. Including sub-parts it

contains at least 5 separate interrogatories. Defendants also object to the interrogatory to the

extent that it seeks “all of the communications, facts and circumstances concerning your

reliance.” That portion of the interrogatory is overbroad and improper pursuant to Local Rule

33.3.




                                                  4
       Case
       Case1:17-cv-01789-DLC
            1:17-cv-01789-DLC Document
                              Document417-3
                                       443-1 Filed
                                             Filed09/13/19
                                                   09/27/19 Page
                                                            Page64of
                                                                  of11
                                                                     4



        In response to the remainder of the interrogatory, Defendants state that they relied on

Lek’s Chief Compliance Officer Samuel Lek, who under Lek’s written supervisory procedures

and relevant securities laws, rules and regulations had responsibility for insuring that all orders

and trades processed through Lek complied with all relevant laws, rules and regulations.

Defendants also relied on numerous representations by Mr. Lek that he reviewed Avalon’s orders

and trades and found that they complied with all relevant laws, rules and regulations.

Defendants also relied on Lek’s Q6 automated compliance process, which Lek stated would

prevent any orders or trades that would violate any laws, rules and regulations. Defendants were

also generally aware that both Mr. Lek’s opinions as to the legality of the trades, and the Q6

automated compliance process, had been thoroughly reviewed, vetted and approved by

experienced and competent independent outside counsel. Defendants were also generally aware

that Mr. Lek and Lek’s outside counsel had expressed their views and opinions to Exchange and

Finra representatives that Avalon’s trading complied with all relevant laws, rules and regulations.

Defendants also relied on NASDAQ Certified Trading Platforms that have the gatekeeper

responsibility of performing pre-trade compliance, including platforms provided by Sterling

Financial Technologies, Singularity Trading Solutions and Rox Systems.

       6.      With respect to Your admission in Paragraph 30 of Your Answer that Pustelnik

provided technology services for Avalon’s back-office operations, explain and specify in detail

all of the technology services and other services that Pustelnik provided to or for the benefit of

Avalon, including but not limited to the dates and/or time period(s) on or during which Pustelnik

provided such service(s), any expense incurred or monies paid by Pustelnik in providing such

service(s), and any reimbursements, payments or benefits Pustelnik received in connection with

providing such service(s).




                                                  5
